Citation Nr: 0100422	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, claimed as a brain injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in June 1997 that denied the veteran's claim for service 
connection for residuals of a head injury, claimed as a brain 
injury.  

In July 1999, the Board issued a decision in this case.  That 
decision also addressed three other issues (the appeal of one 
of which was granted by the Board, one was denied, and the 
other was Remanded).  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated in August 2000, the Court 
granted a Motion by VA's Secretary to vacate and remand the 
Board's July 1999 decision.  The Secretary's Motion, however, 
noted that the veteran had abandoned all but one of his 
claims.  The only issue appealed to the Court, the only issue 
addressed by the Court's Order, and, therefore, the only 
issue for the Board's current consideration is the issue 
concerning service connection for a head injury.  The Board's 
action as to each of the other issues addressed in the July 
1999 decision is final (except for the Remanded issue, which 
remains in Remand status).  


REMAND

The Court's Order noted that the veteran's DD Form 214 
indicated that, following his separation from active duty in 
1971, he was transferred to the Army Reserves, with July 14, 
1975, established as the terminal date of his Reserve 
obligation.  The Court also noted that the Board's decision 
indicated that other service records reflected that the 
veteran had served on "standby Reserve" from July 14, 1974, 
until July 1, 1975, when he was honorably discharged from the 
Army.  The Board's decision had found that, although there 
was evidence that the veteran has sustained a 
"catastrophic" head injury on July 12, 1975, the claim for 
service connection for residuals of the injury was not well 
grounded because he had been discharged on July 1, 1975.  

However, prior to the Board's decision, the veteran had 
asserted that, rather than being discharged on July 1, 1975, 
he had been ordered to remain in reserve service, performing 
"'annual training until [the] terminal date of [his reserve] 
obligation' on July 14, 1975."  The Court noted that no 
attempt had been made to obtain verification of the veteran's 
reserve service to comply with 38 C.F.R. § 3.203(c) and 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Court's 
Order stated that remand was necessary for the Secretary to 
undertake such development and to determine whether the 
veteran was serving on active duty, active duty for training, 
or inactive duty training at the time of any head injury 
prior to his discharge.  

The Board also notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C. 
§ 5100, et seq.).  That law substantially revised VA's duty 
to assist claimants for VA benefits.  It also included an 
enhanced duty to notify the claimant as to what information 
and evidence is necessary to substantiate the claim.  

Consistent with the provisions of the new law and the Court's 
Order, therefore, this case is REMANDED for the following 
actions:  

1.  The RO should request verification of the 
veteran's Reserve service from the Army Reserve 
Personnel Center (ARPERCEN).  The RO should 
also request the veteran's exact Reserve status 
(i.e., active duty, active duty for training, 
or inactive duty training) at the time of the 
head injury sustained on July 12, 1975.   

2.  After ensuring full compliance with the 
provisions of the Veterans Claims Assistance 
Act of 2000, the RO should again consider the 
veteran's claim for service connection for 
residuals of a head injury.  If action taken 
remains adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



